IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-20587
                        Conference Calendar



UNITED STATES OF AMERICA,
                                          Plaintiff-Appellee,

versus

ANDRES FRANCISCO PEDRO,
also known as Andres Francisco Garcia,
                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-99-CR-728-1
                      --------------------
                         April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Andres Francisco Pedro (Pedro) appeals his conviction and

sentence following a guilty plea to illegal reentry into the

United States following deportation in violation of 8 U.S.C.

§ 1326(a)(1) and (b)(2).    Pedro argues he should have been

sentenced to no more than two years of imprisonment because a

prior felony conviction is an element of the offense of reentry

following deportation after a felony conviction.    Pedro concedes

that his argument is foreclosed by Almendarez-Torres v. United

States, 523 U.S. 224 (1998).    Pedro contends, however, that


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-20587
                                -2-

Apprendi v. New Jersey, 120 S. Ct. 2348, 2362 (2000), casts doubt

on Almendarez-Torres and that he is raising the argument to

preserve it for Supreme Court review.

     Although the Supreme Court noted in Apprendi that, arguably,

Almendarez-Torres was incorrectly decided, the Court expressly

declined to overrule Almendarez-Torres.    Apprendi, 120 S. Ct. at

2362-63 & n.15; United States v. Dabeit, 231 F.3d 979, 984 (5th

Cir. 2000), petition for cert. filed, (U.S. Jan. 26, 2001)

(No. 00-8299).   This court is compelled to follow the precedent

set in Almendarez-Torres "unless and until the Supreme Court

itself determines to overrule it."   Id. (internal quotation and

citation omitted).   Such is true even if it seems "pellucidly

clear" that given the opportunity, the Supreme Court would

overrule its precedent.   Id.   Without the benefit of Apprendi,

Pedro’s claim fails.

     Pedro’s conviction and sentence are AFFIRMED.